Citation Nr: 0422997	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  03-35 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968, including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The medical evidence of record supports the conclusion that 
the veteran's currently diagnosed post-traumatic stress 
disorder (PTSD) was precipitated by stressors experienced 
while engaging in combat in Vietnam.  


CONCLUSION OF LAW

PTSD was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board observes that the veteran's 
representative submitted additional evidence (VA treatment 
records dated from May to June 2004) under cover of letter 
dated June 21, 2004.  Although the representative did not 
waive initial RO consideration of such evidence; the Board 
finds that given the favorable determination reached below, 
there is no prejudice to the veteran in its disposition of 
this issue.  See 38 C.F.R. § 20.1304(c).  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993) (when the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must be considered whether the claimant has been given 
adequate notice and opportunity to respond and, if not, 
whether the claimant will be prejudiced thereby). 

The veteran maintains that he has PTSD as a result of 
stressors he experienced during his service in Vietnam.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence under the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), and 
finds that the provisions of the laws and regulation apply to 
the veteran's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  However, based on the 
favorable decision herein, any deficiency with regard to the 
provisions of the VCAA is not prejudicial to the veteran.

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

Factual Background

The veteran's DD-214 reflects that he served in Vietnam and 
was awarded the Combat Infantry Badge.  

A VA discharge summary indicates that in May 2002 the veteran 
was hospitalized for treatment of PTSD.  His complaints 
included family relationship problems, problems controlling 
his anger, dreams of his Vietnam combat experience, problems 
holding down employment and isolating himself.  The discharge 
diagnosis was PTSD.  

The veteran was afforded a VA psychiatric examination in 
November 2002.  At that time, he denied panic attacks or 
unnecessary anxiety.  When asked about his sleeping pattern, 
he stated that the maximum he slept was 4-5 hours and 
admitted to having difficulty falling asleep and staying 
asleep for the past 35 years.  He said that he awoke 
sometimes with regular dreams and sometimes with dreams of 
Vietnam.  He reported being depressed for the past three 
years because his marriage was not going well.  He said he 
had problems at work because of heavy alcohol use.  He said 
that when he was in Vietnam he was a squad leader and 
directed the mortars, ran the squad, and supported ambushes.  
The veteran reported that he fired a mortar and that people 
were killed due to mistakes.  He admitted getting nightmares 
once in three months.  Following mental status examination, 
the diagnosis was anxiety disorder, not otherwise specified.  
The VA examiner concluded that the veteran did not meet the 
full criteria for PTSD.  Specifically, the VA examiner found 
that the veteran did not meet the criteria of avoidance.  

A VA discharge summary dated in January 2003 reflects that 
the veteran was treated for PTSD on an inpatient basis.  
During the hospitalization, he participated in the PTSD 
program.  Stressors were reported and related to the 
veteran's combat experiences in Vietnam.  The discharge 
diagnosis was PTSD. 

A report from E.T., Ph.D., indicates that the veteran was 
provided a psychosocial assessment and employability 
evaluation in March 2003.  His complaints included difficulty 
falling and staying asleep, nightmares at least three times a 
week, daily intermittent intrusive and involuntary thoughts 
regarding his Vietnam experience, avoiding places that 
reminded him of the military, frequent bouts of irritability 
and outbursts of anger.  The diagnosis was PTSD, chronic, 
delayed, severe.  Dr. E.T. reported that the symptoms that 
caused severe social, personal, and occupational impairment 
included withdrawal and isolation.  


In a memorandum dated in September 2003, the VA examiner who 
conducted the November 2002 examination indicated that 
following review of Dr. E.T.'s report, it was still felt that 
the veteran did not meet the full criteria for a diagnosis of 
PTSD.  

VA records dated from May to June 2004 reflect that the 
veteran participated in the PTSD recovery program.  Multiple 
diagnoses of PTSD were reported. 

Analysis

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show a current medical diagnosis of PTSD; medical 
evidence of a causal nexus between his PTSD and the claimed 
in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.

Upon review of the medical evidence, there is conflict in the 
record in regards to a current diagnosis of PTSD.  VA 
treatment records reflect multiple diagnoses of PTSD and show 
that the veteran has been hospitalized on at least two 
occasions, in May 2002 and January 2003, for PTSD.  Dr. E.T. 
also diagnosed PTSD following psychosocial assessment in 
March 2003.  However, the November 2002 VA examiner concluded 
that a diagnosis of PTSD was not warranted because the 
veteran did not meet the criteria of avoidance.  The 
examiner's opinion did not change after reviewing Dr. E.T.'s 
March 2003 report.  

The Board is aware that the provisions of 38 C.F.R. § 3.304 
specifically require that PTSD be diagnosed in accordance 
with 38 C.F.R. § 4.125(a) (2003), which in turn requires that 
any diagnosis of a mental disorder conform to the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).  In this regard, 
although not specifically stated, the Board is unable to 
conclude that the numerous diagnoses of PTSD reported by 
multiple private and VA physicians were not done in 
conformity with DSM-IV.  The Board finds persuasive the fact 
that two periods of psychiatric hospitalizations resulted in 
diagnoses of PTSD.  Therefore, resolving doubt in the 
veteran's favor, the Board finds that a diagnosis of PTSD 
linked to the veteran's combat experiences in warranted in 
this case.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, the veteran was awarded a Combat Infantry Badge 
based on his experiences in Vietnam.  This establishes that 
he engaged in combat.  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Zarycki v. Brown, 6 Vet. App. 
91 (1993).  The Board finds that the reported combat 
stressors are consistent with the circumstances of the 
veteran's service.

Accordingly, as the evidence of record demonstrates a current 
diagnosis of PTSD, stressors related to the veteran's 
military service, and a nexus between the two, service 
connection for PTSD is warranted.   


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



